In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon determination pursuant to S.Ct.Prac.R. X(5),
It is ordered by the court, sua sponte, that an alternative writ be granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X: The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file its brief within 10 days after the filing of the evidence; respondent shall file its brief within 5 days after the filing of relator’s brief; and relator may file a reply brief within 3 days after the filing of respondent’s brief.